     Case 2:03-cr-00371-MCE-EFB Document 1169 Filed 06/16/20 Page 1 of 1

      JOHN BALAZS, Bar No. 157287
 1
      Attorney at Law
 2    916 2nd Street, Suite F
      Sacramento, CA 95814
 3
      Telephone: (916) 447-9299
 4    Fax: (916) 557-1118
      john@balazslaw.com
 5

 6    Attorney for Defendant
      DWAYNE LAMONT SLATER
 7

 8

 9

10                           UNITED STATES DISTRICT COURT
11                          EASTERN DISTRICT OF CALIFORNIA
12

13
      UNITED STATES OF AMERICA,                 No. 2:03-CR-0371-MCE
14
                       Plaintiff,
15                                              ORDER TO SEAL
             v.                                 DOCUMENTS
16

17    DWAYNE LAMONT SLATER,

18                     Defendant.
19
20
            Defendant’s request to seal Exhibit 4 to defendant’s June 13, 2020 motion to
21
      reduce sentence is GRANTED, and that Exhibit is to remain sealed until further
22
      order of the Court.
23
            IT IS SO ORDERED.
24
      Dated: June 16, 2020
25

26

27

28
